IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00143-CV

DAIMLERCHRYSLER SERVICES
NORTH AMERICA, LLC, D/B/A
CHRYSLER FINANCIAL CO.,
                                                             Appellant
v.

TEXAS DEPARTMENT OF TRANSPORTATION,
LONESTAR CLEBURNE AUTOPLEX, INC.,
AND STEVE STASIO,
                                  Appellees



                           From the 249th District Court
                              Johnson County, Texas
                            Trial Court No. C201100058


                           MEMORANDUM OPINION


       The brief in this appeal was due to be filed by August 5, 2011. In a letter dated

August 10, 2011, the Clerk of this Court notified Appellant, that pursuant to Rules

38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, the Court would dismiss

the appeal for want of prosecution unless, within 21 days of the date of the letter, a brief
was filed. TEX. R. APP. P. 42.3(b). The brief was due to be filed on August 31, 2011. No

brief has been filed.

       Accordingly, the appeal is dismissed.




                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 19, 2011
[CV06]




DaimlerChrysler Services North America, LLC v. Texas Department of Transportation   Page 2